1otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art Castro (US 2016/0335836) discloses the following:
A gaming machine (10 in Fig. 1), comprising: 
a display unit (display housing 104 in Fig. 1) assembly including a primary display unit (display panels 112, 114 or 116 in Fig. 4; paragraph 55) 
a game control unit assembly (internal electronic/electromechanical components (paragraph 29); 
a control panel assembly (panel for input devices 26, 28, 30, 32 in Fig. 1); and 
a modular cabinet system (gaming cabinet 12 in Fig. 1) including: 
a cabinet stand assembly supported on a ground surface (bottom portion of the cabinet in Fig. 1); 
a control unit housing mounted on the cabinet stand assembly, the control unit housing configured to support the control panel assembly and including an inner surface defining an interior cavity enclosing the game control unit assembly (The gaming machine 10 illustrated in FIG. 1 comprises a gaming cabinet 12 that securely houses various input devices, output devices, input/output devices, internal electronic/electromechanical components, and wiring. The cabinet 12 includes exterior walls, interior walls and shelves for mounting the internal components and managing the wiring, and one or more front, side or rear doors that are locked and require a physical or electronic key to gain access to the interior compartment of the cabinet 12 behind the locked door. See paragraph 29); and 
a display unit support assembly (Display cabinet assembly 100 which includes the cabinet tower 102 and plate 142 in Fig. 4, paragraph 45) mounted on the control unit housing, the display unit support assembly including;
a primary display support member mounted to the control unit housing (cabinet tower 102 in Fig. 4, paragraph 45); and 
a primary bracket assembly connected to the primary display support member (plate 160 with channels 156 and 158 in Figs. 4), the primary display support member including an inner surface defining an interior equipment cavity configured to receive the primary bracket assembly therein (Interior equipment cavity receives the primary bracket assembly when closed, Figs. 5a-5d, 6d), the primary bracket assembly including:
a primary display unit support bracket (132 in Fig 4) coupled to the plurality of primary display unit sliding bracket assemblies to allow the primary display unit support bracket to move with respect to the primary display support member, the primary display unit support bracket is coupled to the primary display unit to support the primary display unit from the primary display support member and to allow the primary display unit to move with respect to the primary display support member (Figs. 4, 6a-6c).
Castro discloses the claimed invention but fails to teach: a primary bracket assembly slidably coupled to the primary display support member; and a plurality of primary display unit sliding bracket assemblies coupled to the inner surface of the primary display support member. 
Alternatively, it can be interpreted that Castro's bracket assembly (160 in Fig. 4) is slidably coupled to the primary display support member (100 in Fig. 4) and brackets 150 and 152 (in Fig. 4) to be a plurality of primary display unit sliding bracket assemblies. However, under this interpretation, Castro fails to teach a primary display unit support bracket) coupled to the plurality of primary display unit sliding bracket assemblies to allow the primary display unit support bracket to move with respect to the primary display support member. More specifically, the claimed invention requires a primary bracket assembly (Fig. 134 in Applicant’s drawings) slidably coupled to the primary display support member; and a primary display unit support bracket (138 in Fig. 6) coupled to the primary display unit sliding bracket assemblies. In other words, the claimed invention requires two sets of sliding bracket assemblies; whereas Castro teaches one set of sliding bracket assembly. Therefore, Castro fails to teach the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following discloses features of the claimed invention.
Gordon (US 2008/0055491)
Wudtke (US 2008/0265503)
O’Keene (US 2010/0124994)
Graf (US 2010/0197397)
Goldstein (US 2018/0053373)
Kukita (US 2018/0061142)
Priddy (US 2018/0190068)
Goldstein (US 2019/0012874)	Gallagher (US 2019/0102984)	Tillery (US 2020/0090461)
Gallagher (US 10,825,286)
Winston (US 10,872,490)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715